            Case 1:20-cr-00102-VEC Document 54 Filed 12/04/20 Page      USDC1SDNY
                                                                               of 1
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
                                                                        DOC #:
UNITED STATES DISTRICT COURT                                            DATE FILED: 12/4/2020
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ X
 UNITED STATES OF AMERICA                                     :
                                                              :
                 -against-                                    : 20-CR-102 (VEC)
                                                              :
                                                              :     ORDER
 JOSE ANDRE URENA SANCHO                                      :
                                                              :
                                          Defendant.          :
 ------------------------------------------------------------ :
                                                              X
VALERIE CAPRONI, United States District Judge:

       WHEREAS a change-of-plea hearing is scheduled for Tuesday, December 15, 2020, at

11:00 A.M.;

       IT IS HEREBY ORDERED that due to the rising number of COVID-19 cases in New

York City, the Court prefers to hold the hearing by video conference using Skype video. The

parties will be emailed a Skype video link separately. Any interested members of the public may

listen to the proceeding remotely by dialing 1-917-933-2166 and using the conference ID

number 440756468. All of those accessing the hearing are reminded that recording or

rebroadcasting of the proceeding is prohibited by law.

       IT IS FURTHER ORDERED that Mr. Urena must either notify the Court that he does not

consent to appearing by way of video or file a waiver of in person appearance by no later than

Thursday, December 10, 2020.



SO ORDERED.
                                                    _________________________________
Date: December 4, 2020                                    VALERIE CAPRONI
      New York, NY                                        United States District Judge
